Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.1 Page 1of7
AUSA: LONGSWORTH Telephone: 810.766.5177

Special Agent: SUTARA Telephone: 810.341.5710

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America,

, Plaintiff, Case: 4:20-mj-30097
Steffon Antoneo-Ray Bullock Judge: Hluchaniuk, Michael J.
Filed: 02-24-2020

SEALED MATTER (dw)

Defendant(s).

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

On or about the date(s) of December 31, 2019 , in the county of Genesee

in the Eastern District of Michigan , the defendant(s) violated:

Offense Description

Code Section
Felon in Possession of a Firearm

18 U.S.C. Section 922(g)(1)

This criminal complaint is based on these facts:
On or about December 31, 2019, in Genesee County, in the Eastern District of Michigan, defendant knowing he had been previously

convicted of a crime punishable by a term of imprisonment exceeding one year, knowingly possessed firearms that were shipped and
transported in interstate commerce and foreign commerce, in violation of 18 U.S.C., Section 922(g)(1).

Continued on the attached sheet. we sea
ZAIN &
‘ Com

inant’s signature

Nathan Sutara, Special Agent - ATF&E
Printed name and title

Sworn to before me and signed in my presence.

: Videeha.) she jlee.a teacup Roe

Date: February 24, 2020
Judge's signature

City and state: Flint, Michigan United States Magistrate Judge Michael J. Hluchaniuk
rinted name and title

 
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.2 Page 2 of 7

AFFIDAVIT
I, Nathan Sutara, being duly sworn, depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. [have been employed as a Special Agent (SA) with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF) since May 2018. Iam
currently assigned to the Detroit, Michigan Field Division, Flint Field Office. ] am
tasked with investigating violations of firearms and narcotics laws. I have also
been involved in many investigations related to violations of federal firearms and
narcotics laws. Before working with ATF, I was employed by the Michigan
Department of State Police (MSP) for approximately 5 years. I held several
positions with MSP, including Detective/Trooper with the Major Case Unit in
Saginaw, MI. During this employment, I investigated numerous incidents
involving violations of state and federal firearms, robberies, shootings, and
homicides.

2. I make this affidavit with personal knowledge based on my
participation in this investigation, including witness interviews by myself and/or
other law enforcement agents, communications with others who have personal
knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below is
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.3 Page 3 of 7

provided for the limited purpose of establishing probable cause and does not
contain all details or all facts of which J am aware relating to this investigation.
3. My investigation established probable cause that Steffon
Antoneo-Ray Bullock (DOB: XX-XX-1991), committed a violation of 18
U.S.C. § 922(g)(1), felon in possession of a firearm.
PROBABLE CAUSE

4. On December 31, 2019, a Michigan State Police Trooper, Dan Nease,
observed a vehicle drive through a yellow/red light (east bound) at the intersection
of West Court Street and Miller Road in Flint, within the Eastern District of
Michigan. As a result of the traffic infraction, the Trooper Nease stopped the
vehicle. The vehicle was a gold, 2006 Chevrolet Malibu. Trooper Nease spoke
with the driver, Steffon Bullock, and the front passenger (Individual-1). Bullock’s
identity was confirmed using an MSP-issued mobile fingerprint scanner. Bullock
informed Trooper Nease he did not have his driver’s license with him. As a result,
Trooper Nease asked Bullock to exit the vehicle, and handcuffed him pending
further investigation. Trooper Nease also searched Bullock’s person and found an
empty firearm holster affixed to Bullock’s belt and three suboxone strips in his

pants pocket.
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.4 Page 4of7

5. After handcuffing Bullock, Trooper Nease spoke with Individual-1,
who was also asked to exit the vehicle. Individual-1 was holding a multi-colored
bag, but left it in the vehicle when he/she exited.

6. After Individual-1 got out, Trooper Nease asked Bullock about the
empty holster attached to his belt. Bullock claimed that the holster was not his, and
added that he saw the holster on the driver seat of the vehicle. After seeing it,
Bullock put it on his belt. When asked about the Sub Oxone strips, Bullock
admitted he does not have a prescription for them.

7. After both occupants stepped out of the vehicle, Trooper Nease
conducted a probable cause search of it. Inside the multi-colored bag, Trooper
Nease found the following:

e ablack, model G2C, 9mm Taurus pistol, containing six rounds of
ammunition;
e ablack, .380 caliber Denali pistol, containing three rounds of
ammunition; _
e adigital scale; and drug paraphernalia.
Under the front passenger seat of the car, Trooper Nease found about 40 grams of

suspected crystal methamphetamine within three plastic bags.
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.5 Page5of7

8. After finding the above items, Trooper Nease arrested both
Bullock and Individual-1. They were then transported to the state police post
for processing and interviews.

9.  Individual-1 was advised his/her Miranda rights and agreed to
answer questions. During the interview, Individual-1 admitted to possessing
the Denali .380 pistol, adding that it was his/hers, and was in his/her bag.
When asked about the Taurus firearm, Individual-1 denied knowing that it
was in his/her bag. When asked about the vehicle, Indivdual-1 stated he/she
borrowed it from the registered owner. Individual-1 denied any knowledge
of the suspected crystal methamphetamine as well as the drug paraphernalia.
In a later interview with Individual-1, on January 7, 2020, Individual-1
admitted that Bullock pulled the Taurus 9mm firearm from his holster and
gave it to Individual-1 as Trooper Nease activated the emergency lights to
conduct the traffic stop.

10. Bullock was also advised of his Miranda rights, and waived
them. Bullock acknowledged possession of the Sub Oxone strips, and added
he does not have a prescription for them. Bullock denied any knowledge of
the firearms and/or the suspected narcotics. When asked about the holster,
Bullock stated it was already in the vehicle when he got in, and he decided

to affix it to his belt.
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.6 Page 6 of 7

11. Bullock has a federal conviction for felon in possession of a firearm.
In case 16-cr-20325, Judge Terrence Berg sentenced Bullock to 27 months in
prison on October 13, 2016. This is a felony offense punishable by more than one
year in prison. Because of his sentence and prison term, I believe Bullock knew in
2019 that felon in possession of a firearm is punishable by more than one year in
prison.

12. Ihave consulted with ATF interstate nexus expert Jon Wickwire.
Special Agent Wickwire informed me that the Taurus, model G2C, 9mm handgun
bearing S/N: TMA19936 was manufactured outside the State of Michigan.
Therefore, the firearm traveled through interstate and/or foreign commerce before

Bullock possessed it.
Case 4:20-mj-30097-MJH ECF No.1 filed 02/24/20 PagelD.7 Page 7 of 7

CONCLUSION

12. Based upon all of this information, probable cause exists that

Steffon Bullock violated 18 U.S.C. § 922(g)(1).

Respectfully submitted,

Daw >A

Nathan Sufara
ATF Special Agent

Subscribed and sworn to before me on February at, , 2020

Whe h Pre Lt 5 Le, 2 aah

HON. MICHAEL J. HLUCHANIUK
UNITED STATES MAGISTRATE JUDGE
